Title: From Benjamin Franklin to George Morgan, 14 July 1773
From: Franklin, Benjamin
To: Morgan, George


Sir,
London, July 14. 1773
I received yours of May 4. inclosing one for Mr. Wharton. I sent it to him, requesting that he would let me know what I should write to you upon it. He call’d upon me soon after, and assur’d me, that tho’ there had been some Misunderstanding with Regard to the Partners, [the] Aff[ection be]tween him and Mr. Baynton, [torn] thinking they could much better be settled [torn] forborn to write about, yet his Inte[ntion had invariably?] been to do every thing that should be de[cided upon? torn] as both you and Mr. B Family would be [torn.] I condole with you on the Loss of that good Man; and am Sir, Your most obedient Servant
B F
Mr MorganPer Capt. Osborne
